     Case 2:18-cv-01246-WBS-AC Document 12 Filed 02/03/20 Page 1 of 2


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7

8
     Attorneys for Defendants CITY OF VALLEJO,
     JARRETT TONN, and ANDREW BIDOU
9
                                 UNITED STATES DISTRICT COURT
10

11       FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

12
     ROBERT STRONG,                                 Case No: 2:18-cv-01246-WBS-AC
13
                    Plaintiff,
14
            vs.                                     DESIGNATION OF COUNSEL
15

16   CITY OF VALLEJO, JARRETT TONN,
     ANDREW BIDOU and DOE VALLEJO
17   POLICE OFFICERS 1-25;
18
                   Defendants.
19

20

21

22

23

24

25

26

27

28



     Case No. 2:18-cv-01246-WBS-AC                         DESIGNATION OF COUNSEL
                                              -1-
     Case 2:18-cv-01246-WBS-AC Document 12 Filed 02/03/20 Page 2 of 2


1    TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2           Defendants CITY OF VALLEJO and JARRETT TONN and ANDREW BIDOU hereby
3    designate the following attorney as counsel for service in this action:
4                   Randy J. Risner, SBN 172552
                    Interim City Attorney
5
                    City of Vallejo, City Attorney’s Office
6                   555 Santa Clara Street, 3rd Floor
                    Vallejo, CA 94590
7                   Tel: (707) 648-4545
                    Fax: (707) 648-4687
8
                    E-mail: randy.risner@cityofvallejo.net
9
            The following attorney is no longer counsel of record in this action:
10
                    CLAUDIA M. QUINTANA, SBN 178613
11

12   DATED: February 3, 2020                            Respectfully submitted,
13

14                                                       /s/ Timothy R. Smyth
                                                        TIMOTHY R. SMYTH
15                                                      Deputy City Attorney
16
                                                        Attorneys for Defendants, CITY OF
                                                        VALLEJO, JARRETT TONN, ANDREW
17                                                      BIDOU
18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:18-cv-01246-WBS-AC                                   DESIGNATION OF COUNSEL
                                                      -2-
